On Motion of Mr. Graeme 38 This Cause to stand over till to morrow Morning Ten a Clock.

 James Graeme was elected to Commons House from Port Royal in 1732, but the House refused to seat him because he was opposed to the land speculators. In 1734 he was presented by the grand jury for acting as magistrate on cases for which he was counsel. Appointed judge of vice-admiralty in 1742 and chief justice in 1749, he served in both offices until his death in 1752, when he was also member of Council. (Smith, S. C. as a Royal Province, pp. 47, 413, 414; SCHGM, XXV, 195; St. Philip’s Register lyzo-iy^, p. 221.)